KAUGER, J.,
with whom, WATT, C.J., and EDMONDSON, J., joins, concurring specially.
¶ 1 The Oklahoma State Regents’ Endow*238ment Trust Fund1 (Trust Fund) was created by the Legislature in 1989 to accept private contributions and match them with state funds to endow “chairs, professorships, lectureships and positions for artists-in-residence” at Oklahoma’s public higher education institutions.2 Each state institution is permitted to accept private contributions for the endowment program, which may be deposited in either the Trust Fund, the university’s own endowment fund or an account with the university’s foundation.3 The institution may apply to the State Regents for Higher Education (State Regents/Regents), who act as Trustees for the Trust Fund,4 for matching funds to be dedicated in a new account within the Trust Fund, provided the institution has collected matching private contributions totaling at least one-half of its requested Trust Fund account.5 Once the Regents approve the account, the institution has three’years to collect the remaining matching private contributions, and cannot receive any income from the Trust Fund account until that time.6 While the institution may deposit the private contributions in either one of three places, the State Regents may only deposit the state matching funds in accounts within the Trust Fund.7 The principal may not be invaded, except to retire the bonds at issue here.8
¶ 2 The proposed bonds were authorized by the Legislature during the 2004 regular session. The legislation9 creates a new section of Title 70 of the Oklahoma Statutes, codified at § 4019, which authorizes the Regents to obtain up to $50 million in bonds issued through the Oklahoma Capital Improvement Authority (OCIA) to be added to the principal of the Trust Fund for the purposes of matching private contributions previously made.10 The ■ Legislature states its *239intent to appropriate sufficient sums to make the bond payments as part of its “lump-sum” appropriation to the Regents pursuant to the Okla. Const., art. 13-A, § 3.11 However, the Act also creates an alternative source by amending 70 O.S. Supp.2004 § 3951 to permit the Regents to invade the principal of the Trust for the purpose of making the required bond payments.12
*240¶ 3 The OCIA adopted a Resolution to issue the bonds on September 29, 2004, and the OCIA and the Regents entered an Agreement for the distribution of the bond proceeds on October 1, 2004. According to these documents, each bond will contain a disclaimer stating that it is not a State debt, and that neither the State’s “faith and credit” nor its taxing power is pledged to the bond’s repayment.13 The bonds will mature in ten years and carry a maximum annual interest rate of 6%. They will be sold at a price reflecting an underwriter’s discount not exceeding. 0.4% of the principal of the bonds ($200,000) and an original issue discount not exceeding 2% of the principal of the bonds ($1,000,000). OCIA will deposit the proceeds with the State Treasurer, who after retaining an unspecified amount for the costs of administration will transmit the net proceeds to the Regents. The Regents will place the net proceeds in a separate endowment account within the Trust Fund itself. The Regents will also deposit any income generated from the investment of the bond proceeds in the same account. The OCIA will notify the Regents annually of the amount due for fees, principal, and interest, and the Regents will make monthly payments to the OCIA.
I.
THIS BOND ISSUE DOES NOT CREATE A DEBT PROHIBITED BY THE OKLAHOMA CONSTITUTION
¶ 4 Protestants contend that § 4019 creates a debt in violation of the Okla. Const., art. 10, §§ 23-25. This Court has exclusive jurisdiction to consider the validity of bond issues proposed by the OCIA.14 We must be satisfied that the bonds are “properly authorized in accordance” with the Constitution and the statutes creating the Authority.15
¶ 5 The right to declare the fiscal policy of the state is vested exclusively in the Legislature, and we are not to judge how wise a particular course of action is; rather, we inquire only if the course of action complies with the constitutional limitations placed on the Legislature.16 The Protestants bear a heavy burden of showing that the bond issue will violate the Constitution, and we are “bound to accept an interpretation that avoids constitutional doubt as to the validity of the provision.”17 Therefore, we must determine in the first instance whether the bonds create a debt in the constitutional sense. This Court has held that the purpose of the Okla. Const., art. 10, § 23,18 is to prohibit the current Legislature from tying the fiscal hands of future Legislatures, so that each Legislature retains its ability to agree modify or repeal laws previously enacted.19
*241¶ 6 With that purpose in mind, as early as 1933 in Baker v. Carter, 1933 OK 484, ¶ 59, 25 P.2d 747, this Court addressed whether a bond for the construction of student housing at Oklahoma A & M College, to be repaid solely from the rents of the housing, violated the Okla. Const., art. 10 § 23. After considering the state of the law in other jurisdictions, this Court adopted the “self-liquidating” rule and held:
“... a limitation upon state or municipal indebtedness is not violated by an obligation which is payable out of a special fund, if the state or municipality is not liable to pay the same out of its general fund should the special fund prove to be insufficient, and the transaction by which the indebtedness is incurred cannot in any event deplete the resources of the state or the municipality....”
Therefore, in order for a bond to be “self-liquidating” and not create debt in a constitutional sense, the state’s general fund must be free from all liability to pay the obligation imposed by the bond. In In re Okla. Tpk. Auth., 1950 OK 208, ¶ 28, 221 P.2d 795, the Court considered an application for the issuance of bonds for the purpose of improving roads where the method of repayment was solely from the collection of tolls on the improved roads. In upholding the bonds against an art. 10, § 23 challenge, the Court held:
“... [i]t is thoroughly well settled by former decisions of this Court that such bonds, and that these bonds, do not constitute an indebtedness against the State of Oklahoma as contemplated in the above stated sections of the Constitution.... ”
¶ 7 The Court has also considered situations where future state revenues might be used for repayment, but where alternative sources of funds to pay the bonds existed if the Legislature failed to appropriate future funds for repayment. For example, in Application of Okla. Capitol Impr. Auth., 1960 OK 207, 355 P.2d 1028, this Court upheld the issuance of improvement bonds where the revenue for repayment was to be generated from leases signed by state agencies. Even though those agencies relied on future legislative appropriations, this Court held that the liability of the state was incurred only with each year’s lease, and if the Legislature stopped funding the leases, the Authority was free to seek other tenants, thereby providing the required revenue stream.
¶ 8 In three recent cases, we have considered whether bond issues that create “appropriation-risk” debt, where bond holders knowingly assume the risk that future Legislatures might not appropriate funds for the repayment of the bonds, are constitutional.20 In In re Application of Okla. Capitol Impr. Auth., 1998 OK 25, 958 P.2d 759, cert. denied, Fent v. Oklahoma Capitol Impr. Auth., 525 U.S. 874, 119 S.Ct. 174, 142 L.Ed.2d 142 (1998). we upheld the issuance of highway bonds, the payment of which was guaranteed with dedicated tax revenue, a portion of the assessments made to an environmental fund, and Rainy Day Funds that were currently available to that Legislature. We specifically relied on our previous holding in Application of Okla. Capitol Impr. Auth, supra, and In re Oklahoma Tpk. Auth., supra, for the proposition that the Legislature had in fact appropriated specific streams of revenue to make the bonds “self-liquidating.”21 In Fent v. Oklahoma Capitol Impr. Auth., 1999 OK 64, 984 P.2d 200, cert. denied 528 U.S. 1021, 120 S.Ct. 531, 145 L.Ed.2d 411 (1999) this Court approved a bond issue for various government projects, holding that the bonds did not create constitutional debt.22 Finally, in In re Application of Okla. Dev. Fin. Auth., 2004 OK 26, 89 P.3d 1075, we approved bonds to be issued under the Oklahoma Quality Jobs Incentive Leverage Act, 68 O.S. Supp.2002 § 3651, et seq.23 The Court discussed the *242various repayment methods created by the Act that would make the bonds at issue “self-liquidating” and compared the bonds at issue favorably to those this Court had approved in In re Application of Okla. Capitol Impr. Auth., supra.24
¶ 9 Although the bonds at issue here resemble those we have previously approved there are some major differences. The Legislature has provided an alternative repayment source from funds already existing, instead of future revenues generated from either the project itself or dedicated tax revenue. By amending 70 O.S. Supp. 2004 § 3952(C) as part of the implementing legislation, the Legislature has allowed the Regents to invade the already existing principal of the Trust Fund ONLY for the purpose of bond repayment if insufficient legislative appropriations are made. Because both the state and private parties have contributed significant sums of money to the Trust Fund over the past 16 years, there may be likely sufficient principal in the Trust Fund to repay the entire obligation at any time. Therefore, this case is clearly distinguishable from Application of Okla. Educ. Television Auth., 1954 OK 219, 272 P.2d 1027, where this Court initially disapproved of the issuance of bonds to be repaid from the Public Building Fund, an already existing fund, with revenues accruing from other existing projects in the future. However, on rehearing, the Court modified its holding and noted that:
“... It was not intended by the majority opinion to restrict the Authority from issuing bonds payable from funds now on hand
¶ 10 This is that rare case where the proposed bonds are secured with already existing funds, appropriated by past Legislatures, that cannot be used for any purpose other than the repayment of the bonds at issue. While Protestant Fent argues that the private contributions made to the Fund may not be used for repayment, we cannot find any text in the Act to support such a construction; rather it would appear that the Regents may invade ANY of the principal to repay the bonds, and may do so ONLY for that purpose.
¶ 11 The underlying rationale of the “special fund”/“self-liquidating” bond doctrine is that there is no need for future legislative contributions to fund repayment of the bonds. The bonds at issue here will not require future contributions to the trust fund in order for the State Regents to meet the bond obligations.25 This bond does not create a debt within the meaning of the Okla. Const., art. 10, § 23.
II.
THE PROTESTANTS’ REMAINING ARGUMENTS ARE UNPERSUASIVE
¶ 12 Protestant Fent has raised two additional arguments which merit brief discussion. First, Fent argues that these bonds do not fund any buildings; therefore, they may not be issued through the OCIA because they are inconsistent with the OCIA’s statement of purpose as expressed by the Legislature at 73 O.S.2001 § 15126 and exceed the powers granted to the OCIA in 73 O.S.2001 § 161.27 Title 73 O.S.2001 § 161 does enu*243merate the powers of the OCIA. However, the list of powers contained within § 161 is not exhaustive. Rather, § 161’s grant of authority is made “[i]n addition to all powers expressly conferred.” The Legislature expressly conferred to the OCIA the authority to issue these bonds in 70 O.S. Supp.2004 § 4019,28 and such authority is in complete harmony with the powers of the OCIA under the relevant provisions of 73 O.S.2001 § 161.
¶ 13 Finally, Fent argues that the necessary agreements between OCIA and the State Regents for Higher Education authorized by 70 O.S. Supp.2004 § 4019(A),29 are in conflict -with the provisions of 70 O.S.2001 § 4001(C),30 because this bond does not fund *244the types of tangible facilities and services enumerated under § 4001(C). This argument must fail for several reasons. First, it is clear from the plain text of § 4001(C), that the Board of Regents referred to therein are those of the individual college and university systems, not the State Regents of Higher Education. Second, a plain reading of that provision reveals that the intent of the Legislature in enacting § 4001(C) was to permit those individual boards to make agreements for the use of financed buildings and services with other state agencies. The provision deals only with use agreements, not with any other type of agreement, such as the bond servicing agreement that is challenged here. Finally, the provision is permissive, not mandatory, and therefore it cannot be read to prohibit other types of agreements.
III.
CONCLUSION
¶ 14 It is not for the Court to judge how wise a legislative course of action is, it is only whether such action offends the constitution. The basic purpose behind the Okla. Const., art. 10, § 23, is to prevent the current Legislature from spending money it does not have. When the Legislature creates a bond issue, backed by currently existing funds in a trust fund, which may only be spent for the repayment of the bond, a debt is not created in the constitutional sense.

. An endowment fund has been defined as "a permanent fund, the purpose of which is to yield income for the support of an institution." Harris v. City of Fort Worth, 142 Tex. 600, 608, 180 S.W.2d 131 (1944).


. Title 70 O.S.2001 §§ 3951-52. These provisions were amended as part of the act authorizing the bond issue.


. Title 70 O.S.2001 § 3952(F) provides in pertinent part:
"Any institution which provides matching monies shall deposit the matching monies in one of the following:
1. The Trust Fund;
2. An endowment matching fund of the institution;
3. A fund of a foundation whose sole beneficiary is that institution....”


. Title 70 O.S.2001 § 3952(A) provides:
"The principal held in the Oklahoma State Regents' Endowment Trust Fund shall be made available for the establishment of and allocation to endowment accounts within the Trust Fund for the benefit of individual public institutions of higher education within this state.”


. Title 70 O.S.2001 § 3952(C) provides in pertinent part:
"... To be initially eligible for an endowment account within the Trust Fund, an institution shall have on deposit as provided in subsection F of this section an amount equal to at least one-half (½) of the requested amount....”


. Title 70 O.S.2001 § 3952(D) provides in pertinent part:
"The total matching requirement shall be equal to the amount of the requested endowment account in each instance and shall be deposited within a period to be established by the State Regents. Said period shall not be greater than three (3) years in length....”


. Title 70 O.S. Supp.2004 § 3951(C) provides:
"The Trust Fund principal shall consist of monies the Legislature appropriates or transfers to the Oklahoma State Regents for Higher Education for the Trust Fund, the proceeds of any obligations issued pursuant to Section 2 of this act and any monies or assets contributed to the Trust Fund from any other source, public or private. Trust Fund principal shall not be diminished for any reason except to retire obligations issued pursuant to Section 2 of this act if the State Regents fail to make such payments as provided in subsection C of Section 2 of this act.”


. Title 70 O.S. Supp.2004 § 3951(C), see note 7, supra.


. 2004 Okla. Sess. Laws. Serv. ch. 115, §§ 1-3 (H.B.1904) (West).


. Title 70 O.S. Supp.2004 § 4019 provides:
"A. The Oklahoma Capitol Improvement Authority is hereby authorized, consistent with the statutes pertaining to the Oklahoma State Regents' Endowment Trust Fund, to establish a program to provide for the advance funding of the state's contribution to endowed chairs, professorships, lectureships and positions for artists in residence as provided in Section 3952 of Title 70 of the Oklahoma Statutes at *239the various institutions in The Oklahoma State System of Higher Education. The Oklahoma State Regents for Higher Education are authorized to enter into agreements with the Authority to provide security for any obligations issued for such purpose.
B. The Authority is hereby authorized to issue and sell obligations in such amounts as shall be needed from time to time for the purposes of obtaining funds for the state's matching contribution for endowed chairs, professorships, lectureships and positions for artists in residence; provided, however, that the total principal amount of such obligations shall not exceed in the aggregate Fifty Million Dollars ($50,000,000.00) outstanding at any one time for the purpose of funding endowed chairs. At least fifty percent (50%) of the endowed chair, professorship or lectureship positions funded as provided for in this subsection shall be for positions that involve research and development. No obligations shall be issued for any endowment account for which matching monies specified in subsection E of Section 3952 of Title 70 of the Oklahoma Statutes have not been received.
C. It is the intent of the Legislature that payments for the purpose of retiring the obligations created pursuant to this section be made by the State Regents from the lump-sum appropriation made pursuant to Section 3 of Article XIII-A of the Oklahoma Constitution. Further, it is the intent of the Legislature to appropriate to the State Regents sufficient monies to allow the State Regents to make payments for the purpose of retiring the obligations created pursuant to this section.
D. The Authority may issue obligations in one or more series and in conjunction with other issues of the Authority.
E. The obligations authorized under this section may be sold at either competitive or negotiated sale, as determined by the Authority, and in such form and at such prices as may be authorized by the Authority. The Authority may enter into agreements with such credit enhancers and liquidity providers as may be determined necessary to efficiently market the obligations. The obligations may mature and have such provisions for redemption as shall be determined by the Authority, but in no event shall the final maturity of such obligations occur later than ten (10) years from the first principal maturity date of any given series.
F. Any interest earnings on funds or accounts created for purposes of this section may be utilized as partial payment of the annual debt service or for purposes directed by the Authority-
G. The obligations issued under this section, the transfer thereof and the interest earned on such obligations, including any profit derived from the sale thereof, shall not be subject to taxation of any kind by the State of Oklahoma, or by any county, municipality or political subdivision therein.
H. The Authority may direct the investment of all monies in any funds or accounts created in connection with the offering of the obligations authorized under this section. This shall not include monies in the Oklahoma State Regents Endowment Trust Fund. The State Regents may place additional restrictions on the investment of such monies if necessary to enhance the marketability of the obligations.
I. No obligations may be issued pursuant to this section until such obligations have been approved by the Supreme Court pursuant to Section 14.1 of Title 20 of the Oklahoma Statutes.”


. Title 70 O.S. Supp.2004 § 4019, see note 10, supra.


. Title 70 O.S. Supp.2004 § 3951 provides:
"A. There is hereby created a trust fund to be known as the 'Oklahoma State Regents’ Endowment Trust Fund.' The Oklahoma State Regents for Higher Education shall be the trustees of said Trust Fund.
B. The State Regents shall utilize said Trust Fund to implement the provisions of Section 2 of this act 3952 of this title.
C. The Trust Fund principal shall consist of monies the Legislature appropriates or transfers to the Oklahoma State Regents for Higher Education for the Trust Fund, the proceeds of any obligations issued pursuant to Section 2 of this act and any monies or assets contributed to the Trust Fund from any other source, public or private. Trust Fund principal shall not be diminished for any reason except to retire obligations issued pursuant to Section 2 of this act if the State Regents fail to make such payments as provided in subsection C of Section 2 of this act.
D. Notwithstanding other provisions of law, income and investment return on Trust Fund principal shall accrue to the Trust Fund for use as provided by authorization of the trustees for the purposes provided in this act. No such income or investment return shall be used for administrative expenses; expenses incurred by the State Regents in the administration of the Trust Fund and of the endowment program established by this act shall be paid from monies appropriated to the State Regents' coordi*240nating board for their general operating budget.”


. Abstract of Record at p. 14.


. Title 73 O.S. Supp.2004 § 160 provides in pertinent part:
"The Oklahoma Capital Improvement Authority may file an application with the Supreme Court of Oklahoma for the approval of bonds issued hereunder, and exclusive original jurisdiction is hereby conferred upon the Supreme Court to hear and determine each application ... If the court shall be satisfied that the bonds or any portions thereof have been properly authorized in accordance with this act and the Constitution of Oklahoma, and that when issued they will constitute valid obligations in accordance with their terms, the court shall render its written opinion approving the bonds and shall fix the time within which a petition for rehearing may be filed....”


. Title 73 O.S. Supp.2004 § 160, see note 14, supra.


. In re Application of Okla. Capitol Impr. Auth., 1998 OK 25, ¶ 9, 958 P.2d 759, cert. denied, Fent v. Oklahoma Capitol Impr. Auth., 525 U.S. 874, 119 S.Ct. 174, 142 L.Ed.2d 142 (1998).


. In re Application of Okla. Capitol Impr. Auth., see note 16 at ¶ 8 [quoting Gilbert Cent. Corp. v. State, 1986 OK 6, ¶ 7, 716 P.2d 654].


. The Okla. Const., art. 10, § 23 was amended by a vote of the people in 1941 from a provision containing a debt ceiling to a provision requiring a balanced budget and generally prohibiting State debt. We have treated the ultimate purpose behind this section the same under both provisions.


. Boswell v. State, 1937 OK 727, ¶ 30, 74 P.2d 940.


. In re Application of Okla. Capitol Impr. Auth., see note 16, supra; Fent v. Oklahoma Capitol Impr. Auth., 1999 OK 64, 984 P.2d 200, cert. denied 528 U.S. 1021, 120 S.Ct. 531, 145 L.Ed.2d 411 (1999); In re Application of Okla. Dev. Fin. Auth., 2004 OK 26, 89 P.3d 1075.


. In re Application of Okla. Capitol Impr. Auth., see note 16, supra., at ¶¶ 13-14.


. Fent v. Oklahoma Capitol Impr. Auth., see note 20, supra., at ¶ 10.


. In re Application of Okla. Dev. Fin. Auth., see note 20, supra., at ¶¶ 43-46.


. In re Application of Okla. Dev. Fin. Auth., see note 20, supra., at ¶¶ 38-42.


. Future Legislatures are of course free to appropriate additional sums of money to the State Regents, which the Regents may decide to use for bond repayments consistent with the intent expressed in 70 O.S. Supp.2004 § 4019(C). Our only inquiry is whether future Legislatures are obligated to do so.


. Title 73 O.S.2001 § 151 provides:
"The purpose of this act is to provide adequate and suitable space for offices and other necessary uses for all departments and agencies of the state, particularly the ones now paying or which hereafter may be required to pay rent, and for the purpose of increasing the efficiency of the operation of state departments and agencies, and to eventually cause the State of Oklahoma to receive all the benefit of the rents now being paid by state departments and agencies. It shall also be the purpose of this act to provide an improved and expanded highway infrastructure for the health, safety, and welfare of the traveling public in this state and for the continued economic development of this state.”


.Title 73 O.S.2001 § 161 provides:
*243"In addition to all other powers expressly conferred, the Authority is hereby authorized and empowered:
1. To adopt bylaws for the regulation of its affairs and the conduct of its business;
2. To adopt an official seal and alter the same at pleasure;
3. To fix and revise from time to time rent for the use of any Authority building; provided that the rents when so fixed, plus revenues derived from other sources, shall produce sufficient revenue:
a. to pay the annual cost of the operation, maintenance, and repair of such building,
b. to pay as and when due the principal and interest on the bonds issued to pay for such building, and
c. to accumulate and maintain reserves for such purposes;
4. To acquire, hold and dispose of real and personal property in the exercise of its powers and the performance of its duties under this act;
5. To acquire by purchase or otherwise, on such terms and conditions and in such manner as it may deem proper, or by the exercise of the power of condemnation in the manner hereinafter provided, such public or private property and interests therein as it may deem necessary for cartying out the provisions of this act. The exercise of the power of condemnation shall be in accordance with and subject to the provisions of any and all existing laws and statutes applicable to the exercise of the power of condemnation of property for public use. In any condemnation proceedings the court having jurisdiction of the suit, action or proceeding may make such orders as may be just to the Authority and to the owners of the property to be condemned and may require an undertaking or other security to secure such owners against any loss or damage by reason of the failure of the Authority to accept and pay for the property, but neither such undertaking or security nor any act or obligation of the Authority shall impose any liability upon the state or the Authority except such as may be paid from the funds provided under the provisions of the act;
6. To make and enter into all contracts and agreements necessary or incidental to the performance of its duties and the execution of its powers under this act, and particularly to make and enter into contracts and agreements with the departments and agencies of the State of Oklahoma and/or federal government relating to the rent, amortization of cost and use of the building by such departments and agencies, or relating to the construction, improvement, repair, and maintenance of the highway infrastructure in this state;
7. To employ employees and agents as may be necessary in its judgment, including but not limited to legal counsel and such other professionals as may be needed for the issuance and administration of bonds issued under the provisions of this title and to fix their compensation; provided, that all such expenses shall be payable solely from the proceeds of bonds issued under this act or from revenues derived from the building;
8. To receive and accept from any federal agency grants or payments for or in aid of the construction of any project, and to receive and accept aid or contributions from any source of either money, property, labor or other things of value to be held, used and applied only for the purposes for which súch grants and contributions may be made;
9. To do any and all things necessary to comply with rules, regulations or requirements of any state or federal agency administering any law enacted by the Congress of the United States to aid or encourage the construction or use of such building; and
10. To do all things necessary or convenient to carry out the powers expressly granted in this act."


. Title 70 O.S. Supp.2004 § 4019(A), provides in pertinent part:
"The Oklahoma Capitol Improvement Authority is hereby authorized, consistent with the statutes pertaining to the Oklahoma State Regents’ Endowment Trust Fund, to establish a program for the advance funding of the state’s contribution to endowed chairs.... ”
Further, 70 O.S. Supp.2004 § 4019(B), provides in part:
"The Authority is hereby authorized to issue and sell obligation in such amounts as shall be needed from time to time for the purposes of obtaining funds for the state's matching contribution for endowed chairs.... ”


. Title 70 O.S. Supp.2004 § 4019(A), see note 28, supra.


. Title 70 O.S.2001 § 4001(C) provides:
"Other state agencies or subdivisions of the state may enter into cooperative agreements *244with the regents of the universities or colleges on projects for the primary benefit of such university or college, and make use of facilities and services financed by bonds issued by the university or college, as authorized herein and under the terms and conditions of this section.”